Citation Nr: 1002180	
Decision Date: 01/13/10    Archive Date: 01/22/10

DOCKET NO.  05-04 431	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

1.  Entitlement to a disability rating in excess of 70 
percent for posttraumatic stress disorder (PTSD).

2.  Entitlement to a total disability rating based on 
individual unemployability (TDIU) due to service-connected 
disability.


REPRESENTATION

Appellant represented by:	Joseph R. Moore, Attorney-at-
Law


WITNESSES AT HEARING ON APPEAL

Appellant and his daughter



ATTORNEY FOR THE BOARD

David Gratz, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1968 to May 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from July 2003, November 2004, and April 
2007 rating decisions issued by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Nashville, Tennessee, 
which, most recently, implemented the March 2007 Board 
decision that increased the Veteran's disability rating for 
PTSD to 70 percent.  

In January 2007, the Veteran testified at a video conference 
hearing at the RO before the undersigned Veterans Law Judge.  
A copy of the hearing transcript is associated with the 
record.

In November 2009, the Veteran submitted additional evidence 
to the Board, and waived the right to have the additional 
evidence referred to the agency of original jurisdiction 
(AOJ) for review and preparation of a supplemental statement 
of the case.  Thus, the Board may consider this evidence.  
See 38 C.F.R. § 20.1304 (2009).

In a March 2007 decision, the Board granted a disability 
rating of 70 percent, but no more, for the Veteran's PTSD.  
The Veteran appealed the denial of entitlement to a 100 
percent disability rating for PTSD to the United States Court 
of Appeals for Veterans Claims (Court).  In February 2009, 
the Secretary of Veterans Affairs and the Veteran, through 
his attorney, filed a Joint Motion to vacate the Board's 
denial of a 100 percent disability rating for PTSD, and 
remand the issue for further development.  That motion was 
granted by the Court in February 2009, and the case was 
returned to the Board for further consideration.

The parties also agreed in page one of the Joint Motion that 
they "do not wish to disturb that portion of the BVA 
decision dated March 27, 2007, which denied the Veteran's 
claim for entitlement to service connection for bilateral 
hearing loss....The Veteran expressly abandons his appeal of 
this issue."  Therefore, the issue of entitlement to service 
connection for bilateral hearing loss is not before the 
Board.


FINDINGS OF FACT

1.  The Veteran's service-connected PTSD has been shown to be 
manifested by total occupational and social impairment, due 
to such symptoms as persistent delusions or hallucinations; 
grossly inappropriate behavior; and persistent danger of 
hurting himself or others.

2.  The Veteran's service-connected PTSD is 100 percent 
disabling.


CONCLUSIONS OF LAW

1.  The criteria for a 100 percent rating for PTSD have been 
met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.102, 3.159, 4.3, 4.7; 38 C.F.R. § 4.130, 
Diagnostic Code 9411 (2009).

2.  The issue of entitlement to a TDIU is moot.  Green v. 
West, 11 Vet. App. 472 (1998); Vettese v. Brown, 7 Vet App. 
31 (1994); Holland v. Brown, 6 Vet App. 443 (1994).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 
5103A; 38 C.F.R. § 3.159.  Upon receipt of a complete or 
substantially complete application for benefits, VA is 
required to notify the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  See 38 C.F.R.§ 3.159(b)(1).  
Such notice should be provided to a claimant before the 
initial unfavorable AOJ decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004). 

Letters dated May 2003, February 2005, and March 2006, 
provided to the Veteran before the July 2003 rating decision, 
the May 2005 supplemental statement of the case, and the 
April 2007 rating decision, respectively, satisfied VA's duty 
to notify under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159.  
The letters informed the Veteran of what evidence was needed 
to establish his claim, what VA would do and had done, and 
what evidence he should provide.  The February 2005 letter 
also informed the Veteran that it was his responsibility to 
help VA obtain medical evidence or other non-government 
records necessary to support his claim.

The Federal Circuit has held that VA's duty to notify, 
codified at 38 U.S.C.A. 
§ 5103(a), does not require it to provide notice of 
alternative diagnostic codes, or to solicit evidence of the 
impact of the Veteran's claimed disability on his daily life.  
Vazquez-Flores v. Shinseki, No. 08-7150 (Fed. Cir. Sep. 4, 
2009). 

VA must make reasonable efforts to assist the claimant in 
obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  VA has 
obtained the Veteran's service treatment records, VA 
treatment records, and available private treatment records.  
The Veteran was also provided with VA examinations of his 
PTSD in March 1997, August 1999, June 2003, February 2004, 
and November 2005.
 
In summary, the duties imposed by 38 U.S.C.A. §§ 5103 and 
5103A have been considered and satisfied.  Through notices of 
the RO, the Veteran has been notified and made aware of the 
evidence needed to substantiate his claim for a higher 
disability rating, the avenues through which he might obtain 
such evidence, and the allocation of responsibilities between 
himself and VA in obtaining such evidence.


Analysis:  PTSD

Disability evaluations are determined by the application of a 
schedule of ratings that is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  
Separate diagnostic codes identify the various disabilities.  
38 C.F.R. § 4.1 requires that each disability be viewed in 
relation to its history and that there be emphasis upon the 
limitation of activity imposed by the disabling condition.  
38 C.F.R. § 4.2 requires that medical reports be interpreted 
in light of the whole recorded history, and that each 
disability must be considered from the point of view of the 
Veteran working or seeking work.  38 C.F.R. § 4.7 provides 
that, where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation is to be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating is to be assigned. 
 
While the Veteran's entire history is reviewed when assigning 
a disability evaluation, 38 C.F.R. § 4.1, where service 
connection has already been established and an increase in 
the disability rating is at issue, it is the present level of 
disability that is of primary concern.  Francisco v. Brown, 7 
Vet. App. 55 (1994).  The Court has held that in determining 
the present level of a disability for any increased 
evaluation claim, the Board must consider the application of 
staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 
(2007).  In other words, where the evidence contains factual 
findings that demonstrate distinct time periods in which the 
service-connected disability exhibited diverse symptoms 
meeting the criteria for different ratings during the course 
of the appeal, the assignment of staged ratings would be 
necessary. 
 
An evaluation of the level of disability present also 
includes consideration of the functional impairment of the 
Veteran's ability to engage in ordinary activities, including 
employment.  38 C.F.R. § 4.10.

PTSD is rated under the "General Rating Formula for Mental 
Disorders," Diagnostic Code 9411.  38 C.F.R. § 4.130.  These 
criteria contemplate that a 70 percent evaluation is assigned 
for occupational and social impairment, with deficiencies in 
most areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); and an inability to establish 
and maintain effective relationships.

A 100 percent evaluation is assigned for total occupational 
and social impairment, due to such symptoms as: gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to 
time or place; and memory loss for names of close relatives, 
own occupation, or own name.

The Global Assessment of Functioning (GAF) is a scale 
reflecting the "psychological, social, and occupational 
functioning in a hypothetical continuum of mental health-
illness."  DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL 
DISORDERS, FOURTH ED, American Psychiatric Association (1994) 
(DSM-IV), p.32; 38 C.F.R. §§ 4.125(a), 4.130 (2008).  GAF 
scores of 61 to 70 are indicative of some mild symptoms 
(e.g., depressed mood and mild insomnia) or some difficulty 
in social, occupational, or school functioning (e.g., 
occasional truancy, or theft within the household), but 
generally functioning pretty well, with some meaningful 
interpersonal relationships.  Scores of 51-60 involve 
moderate symptoms, such as flat affect and circumstantial 
speech, occasional panic attacks, or moderate difficulty in 
social or occupational functioning (e.g., few friends or 
conflicts with peers or co-workers.) Scores ranging from 41 
to 50 reflect serious symptoms (e.g., suicidal ideation, 
severe obsessional rituals, frequent shoplifting) or any 
serious impairment in social, occupational or school 
functioning (e.g., no friends, unable to keep a job). Id.  
Scores ranging from 31 to 40 reflect some impairment in 
reality testing or communication (e.g., speech is at times 
illogical, obscure, or irrelevant) or major impairment in 
several areas, such as work or school, family relations, 
judgment, thinking, or mood, (e.g., depressed man avoids 
friends, neglects family, and is unable to work; child 
frequently beats up younger children, is defiant at home, and 
is failing at school).  Id.  

According to the applicable rating criteria, when evaluating 
a mental disorder, the frequency, severity, and duration of 
psychiatric symptoms, the length of remissions, and the 
Veteran's capacity for adjustment during periods of remission 
must be considered.  In addition, the evaluation must be 
based on all the evidence of record that bears on 
occupational and social impairment, rather than solely on the 
examiner's assessment of the level of disability at the 
moment of the examination. Further, when evaluating the level 
of disability from a mental disorder, the extent of social 
impairment is considered, but the rating cannot be assigned 
solely on the basis of social impairment.  38 C.F.R. § 4.126; 
Mauerhan v. Principi, 16 Vet. App. 436 (2002).

The Veteran contends in a May 2005 letter that he is 
sometimes unable to function for months at a time, and that 
his volatile emotional state makes it dangerous for him to 
leave his bunker (as he refers to his apartment) and go out 
in public.  The Veteran noted that, when unable to reach a VA 
doctor by phone, he "started out just feeling a bit of panic 
and anxiety and ended up smashing furniture and screaming 
obscenities at a dead phone."

In a June 2005 letter, the Veteran recounted an incident in 
which he "literally [kicked] an asshole M.C. [master of 
ceremonies] off the stage in D.C. at a Rolling Thunder 
concert when he interrupted my performance of [music] to make 
an announcement."  Also in that letter, he stated that "I 
stay alone in a small apartment that I refer to as The 
Bunker, for days and nights on end....I've had to cancel gigs 
because I'm afraid to leave The Bunker...I don't know if I will 
be able to function on any given day."  [Italics in 
original.]

In a July 2005 letter, the Veteran explained that he refers 
to the uncontrollably angry side of his personality as "The 
Gorilla."  The Veteran stated that as a result of one 
incident, a VA clinician suggested that he would call 
security.  The Veteran stated that his "stock answer is, 'Ya 
reckon they'll get here in time?'"  However, the Veteran 
noted that he did not use that reply in that instance because 
his "guitar, from inside [its] case...urged me to 'Chill!'"  
The Veteran's VA treatment records from July 2005 corroborate 
his account of this event.

In a February 2006 letter, the Veteran again recounted his 
assault on an M.C. at a Rolling Thunder concert in front of 
the Lincoln Memorial, which he noted was his final 
performance at that concert after 20 years of performing 
there.  The Veteran also stated that "when I get riled up, I 
constitute a a [sic] danger to myself and others.  These days 
venturing out of my 'bunker' is hazardous.  I must maintain a 
rigid routine or I start feeling panic.  Traffic leads to 
rabid road rage....Trying to deal with an obnoxious drunk who 
doesn't like my music could have terrible consequences.  (It 
has on many occasions in the past.)...I can no longer make my 
living playing music in honky tonks and bars.  It ain't 
safe!...The slightest distraction [when performing his music 
in front of an audience] shatters my concentration.  And the 
frustration makes me testy and volatile.  I can't do it 
anymore."

In an April 2006 letter, the Veteran explained that "I'm a 
singer-songwriter-musician.  Over a career spanning about 
four decades, I've worked hundreds, if not thousands of 
different gigs.  When I was younger I sometimes augmented my 
income as a roadie, ranch hand, hay hauler, furniture mover, 
etc...things that required brawn.  But, I never worked any job 
long and I haven't done a 'straight' job since 1987.  I'm now 
57 years old.  Manuel labor is no longer an option.  I was 
trained as a killer in the Army, but I'm too old for that, 
too....Since around 2001, I've dwindled down to about 6 or 7 
gigs a year....I haven't worked at all since October, 2005."

At his January 2007 hearing before the undersigned Veterans 
Law Judge, the Veteran stated that he has been married and 
divorced three times.  He explained that he has nightmares 
that cause him to wake up feeling anxious and apprehensive 
and "on the brink of violence."  The Veteran also stated 
that he has had a number of violent episodes, including his 
assault while performing at the Rolling Thunder concert, and 
"numerous episodes....[when performing at] the honkytonks....of 
taking off my guitar and coming off the stage and pounding 
somebody that got out of line [or] was insulting."  The 
Veteran also described thinking about suicide "all the 
time," and noted that in "one real serious attempt...I ended 
up slashing my wrist and I had to be taken to the hospital."  
However, he stated that he has since made commitments to 
family and friends that he would not kill himself.  The 
Veteran also stated that "my career is pretty much non-
existent right now."  At the hearing, the Veteran's daughter 
stated that the Veteran's PTSD has gotten worse.

The Veteran's VA examination reports and treatment records 
reflect that the Veteran has PTSD, that his symptoms include 
"explosive rages" (see June 2004) and "difficulty with 
anger management" (see July 2009), and that his PTSD has 
resulted in his being unemployable.  Id.  The Veteran's GAF 
scores are: 60 (June 2003), 60 (January 2004), 50 (February 
2004), 55 (June 2004), 50 (October 2004), 50 (March 2005), 50 
(June 2005), 50 (July 2005), 50 (November 2005), and 65 
(March 2009).  At his February 2004 VA examination, the 
Veteran reported that he hears voices in his head, and has 
learned to "trust them."  A private physician, certified in 
psychiatry, neurology, and addiction medicine, diagnosed the 
Veteran with chronic delayed-onset PTSD in October 2009, and 
found that he had a GAF score of 30.

In support of his claim, the Veteran has submitted written 
statements from his daughter, one ex-wife, and four friends-
three of whom served with him in Vietnam.  The letters 
recount the Veteran's isolation, anger, rage, and episodes of 
violence.

In further support of his claim, the Veteran has provided VA 
with his Social Security earnings statement from 2007.  It 
shows that the Veteran has had no taxed Social Security or 
Medicare earnings since 2000-three years before the date of 
his claim for an increased rating for his service-connected 
PTSD.

The Board finds that the evidence of record is consistent 
with a 100 percent rating for the entire appeal period.  38 
C.F.R. § 4.7.  That is, overall, the evidence demonstrates 
that the Veteran's service-connected PTSD has been shown to 
be manifested by total occupational and social impairment, 
due to such symptoms as persistent delusions or 
hallucinations; grossly inappropriate behavior; and 
persistent danger of hurting self or others.  The Board has 
not required the presence of a specified quantity of symptoms 
in the rating schedule to warrant the assigned rating for 
PTSD.  See Mauerhan, supra.

Resolving all reasonable doubt in favor of the Veteran, the 
Board finds that the evidence supports a 100 percent 
disability rating for entire appeal period, for the Veteran's 
PTSD, under Diagnostic Code 9411.  38 C.F.R. §§ 4.3, 4.130.  
Based upon the guidance of the Court in Hart, supra, the 
Board has considered whether staged ratings are appropriate; 
however, in the present case, the Veteran's symptoms met the 
criteria for a 100 percent disability rating throughout the 
course of the period on appeal, and, as such, staged ratings 
are not warranted.

Analysis:  TDIU

The Court recently held that a request for a TDIU, whether 
expressly raised by Veteran or reasonably raised by the 
record, is not a separate "claim" for benefits, but rather, 
can be part of a claim for increased compensation.  Rice v. 
Shinseki, 22 Vet. App. 447, 453-54 (2009).  In other words, 
if the claimant or the evidence of record reasonably raises 
the question of whether the Veteran is unemployable due to a 
service-connected disability for which an increased rating is 
sought, then part and parcel with the increased rating claim 
is the issue whether a TDIU is warranted as a result of that 
disability.  Id.  In this case, the Veteran has repeatedly 
asserted that he is unemployable.  Moreover, in November 
2009, the Veteran's attorney specifically requested that the 
Veteran be granted TDIU if he was not granted a 100 percent 
disability rating for PTSD.  

In light of the favorable decision in this case concerning 
the Veteran's PTSD claim, the Board finds that the Veteran is 
not eligible for TDIU, and his claim for that benefit is 
moot.  Green v. West, 11 Vet. App. 472 (1998) (citing Vettese 
v. Brown, 7 Vet. App. 31, 34-35 (1994) (a claim for TDIU 
presupposes that the rating for the condition is less than 
100 percent), and Holland v. Brown, 6 Vet. App. 443 (1994) (a 
100 percent schedular rating means that a Veteran is totally 
disabled)).  Further, in VA O.G.C. Prec. Op. No. 6-99, VA 
General Counsel held that a claim for TDIU may not be 
considered when a schedular 100-percent rating is already in 
effect.


ORDER

A disability rating of 100 percent for PTSD is granted, 
subject to the laws and regulations governing the payment of 
monetary benefits.

The issue of entitlement to a TDIU is moot.




____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


